Fourth Court of Appeals
                               San Antonio, Texas
                                     August 11, 2017

                                   No. 04-17-00356-CR

                               Ex Parte Juan ENRIQUEZ,
                                        Appellant

                From the 81st Judicial District Court, Karnes County, Texas
                                 Trial Court No. 3862-G
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER

      The Appellant’s Motion to File Amended Brief on Appeal is GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk